DETAILED ACTION
	The following is a response to the amendment filed 6/24/2022 which has been entered.
Response to Amendment
	Claims 1-11 are pending in the application.  
	-The specification objection has been withdrawn due to applicant amending the abstract accordingly.
	-The 112(f) claim interpretation has been withdrawn due to applicant amending limitations in claims 1 and 5 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1 and 5 accordingly (along with the examiner finding description/support in paragraph [0067], lines 7-13 pertaining to “the predetermined value” limitation in claim 5).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-an electric storage device (generic placeholder) from which an electric power is supplied to the first motor (function)……….in claim 1.
-an elastic member (generic placeholder) that prevents undesirable engagement of the clutch (function)……….in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: This interpretation is not a rejection, only an indication to applicant that limitations are being interpreted broadly.



Allowable Subject Matter
Claims 1-11 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick de la Pena on 6/28/22.
The application has been amended as follows: 
-In claim 1, line 19, deleted term “value” has been reinserted after the limitations “a predetermined”.

The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a vehicle control system having a prime mover, first generating motor, drive pair wheels, electric storage device suppling power to motor and generating power from motor, differential mechanism having a first rotary element connected to the mover, a second element connected to motor and a third element connected to wheels delivering torque of mover partially to wheels when reaction torque established by motor is applied, a clutch selectively engaged to transmit torque between a predetermined pair of elements, wherein a speed of one element is changed with a change in motor speed, the clutch is allowed to be engaged when a speed difference between the pair of elements is less than a predetermined value, a controller controlling
power applied to and discharged from storage device and configured to calculate an upper limit power possible to be discharged or applied to storage device when a condition to engage the clutch is satisfied and restrict the power discharged or applied via storage device equal to or less than, before engaging clutch, a maximum allowable power to be consumed or generated by the motor that is less than the upper limit and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 28, 2022